[Cite as State v. Chattoo, 2020-Ohio-6800.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Earle E. Wise, Jr., J.
-vs-
                                                  Case No. 19 CAC 11 0061
AVIN CHATTOO

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case No. 19 TRC 5108


JUDGMENT:                                       Reversed and Remanded



DATE OF JUDGMENT ENTRY:                        December 18, 2020



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

AMELIA BEAN-DEFLUMER                           APRIL F. CAMPBELL
ASSISTANT PROSECUTOR                           CAMPBELL LAW, LLC
70 North Union Street                          545 Metro Place South, Suite 100
Delaware, Ohio 43015                           Dublin, Ohio 43017
Delaware County, Case No. 19 CAC 11 0061                                                 2


Wise, John, J.

    {¶1}     Appellant Avin Chattoo appeals his sentence from the Delaware County

Municipal Court after entering a plea of no contest to one count of Operating a Motor

Vehicle Under the Influence of Alcohol or Drugs in violation of R.C. 4511.19(A)(1)(a).

                          FACTS AND PROCEDURAL HISTORY

    {¶2}     On April 14, 2019, a manager from McDonald’s in Lewis Center called 911

to report a suspected impaired driver. He observed a light blue Mercedes in their drive

thru lane being driven by a suspected drunk driver.

    {¶3}     Officer Cooke from the Powell Police Department initiated a traffic stop of

Appellant on US-23 in Delaware County, Ohio. After the initial stop, Deputy Hartzler, with

the Delaware County Sherriff’s Office, arrived on scene and took over the investigation.

Deputy Hartzler was not present when Officer Cooke pulled Appellant over. Deputy

Hartzler charged Appellant with Operating a Vehicle Under the Influence in violation of

R.C. 4511.19(A)(1)(a).

    {¶4}     On April 16, 2019, Appellant entered a plea of not guilty.

    {¶5}     On May 13, 2019, Appellant filed a Motion to Suppress arguing Officer

Cooke did not have reasonable suspicion to pull Appellant over.

    {¶6}     On August 1, 2019, the trial court held an evidentiary hearing on the matter.

At the evidentiary hearing, Appellee did not call Officer Cooke to testify. Instead, Deputy

Hartzler, who was not present at the time Officer Cooke initiated the stop, testified that

he had no knowledge of why Officer Cooke initiated a traffic stop on the Appellant.

Deputy Hartzler also testified that he did not observe any traffic violations, and Officer

Cooke did not disclose any to Deputy Hartzler.
Delaware County, Case No. 19 CAC 11 0061                                                  3


   {¶7}         Next, Appellee played the 911 call the McDonald’s manager made. Deputy

Hartzler testified that he thinks the dispatch would have been communicated to Officer

Cooke, but Officer Cooke did not communicate to Deputy Hartzler that he heard the

dispatch.

   {¶8}         After the hearing, Appellee argued the 911 call provided reasonable

suspicion to effectuate the traffic stop. Appellee claimed that Officer Cooke heard the

same dispatch that Deputy Hartzler did, but no evidence was presented during the

hearing on which to base this conclusion.

   {¶9}         Appellant argued that the State presented no evidence of Officer’s Cooke’s

reasonable suspicion to support the traffic stop. As such, the State did not meet its

burden of proof that Officer Cooke had reasonable suspicion to effectuate the traffic stop

of Appellant.

   {¶10}        On August 15, 2019, the trial court overruled Appellant’s Motion to Suppress

finding that the caller’s observation of Appellant’s slurred speech and his behavior of

nearly falling asleep behind the wheel was sufficient to support Officer Cooke’s stop.

   {¶11}        On October 28, 2019, Appellant entered a plea of no contest to the charge.

                                   ASSIGNMENT OF ERROR

   {¶12}        On November 27, 2019, Appellant filed a notice of appeal raising the

following Assignment of Error:

   {¶13}        “I. OFFICER COOKE LACKED A REASONABLE SUSPICION OF

CRIMINAL ACTIVITY TO STOP AVIN CHATTOO, REQUIRING SUPPRESSION OF

THE EVIDENCE AGAINST HIM.”
Delaware County, Case No. 19 CAC 11 0061                                                    4


                                                I.

   {¶14}     Appellant, in his sole assignment of error, argues that the trial court erred in

denying his Motion to Suppress. We agree.

                      A. The State adduced no evidence as to what
                      Officer Cooke relied on when stopping Appellant

   {¶15}     In his first issue presented, Appellant argues since Appellee presented no

evidence as to what Officer Cooke relied on when effectuating a traffic stop of Appellant,

the trial court should have suppressed the evidence against him.

   {¶16}     Appellate review of a trial court’s decision to deny a motion to suppress

involves a mixed question of law and fact. State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist. 1998). During a suppression hearing, the trial court assumes the role

of trier of fact and, as such, is in the best position to resolve questions of fact and to

evaluate witness credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 1996-Ohio-134,

661 N.E.2d 1030. A reviewing court is bound to accept the trial court’s findings of fact if

they are supported by competent, credible evidence. State v. Medcalf, 111 Ohio App.3d

142, 145, 675 N.E.2d 1268 (4th Dist. 1996). Accepting these facts as true, the appellate

court must independently determine as a matter of law, without deference to the trial

court’s conclusion, whether the trial court‘s decision meets the applicable legal standard

State v. Williams, 86 Ohio App.3d 37, 41, 619 N.E.2d 1141 (4th Dist. 1993), overruled on

other grounds, State v. Gunther, 4th Dist. Pickaway No. 04CA25, 2005-Ohio-3492, ¶16.

   {¶17}     Three methods exist to challenge a trial court’s ruling on a motion to

suppress. First, appellant may challenge the trial court’s findings of fact. State v. Fanning,

1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982). Second, appellant may argue the trial court

failed to apply the appropriate test or correct law to the findings of fact. In that case, the
Delaware County, Case No. 19 CAC 11 0061                                                 5


appellate court can reverse the trial court for committing an error of law. Williams at 41.

Third, appellant may argue the trial court incorrectly decided the ultimate issue raised in

the motion to suppress. When addressing the third type of challenge, an appellate court

must independently determine, without deference to the trial court’s conclusion, whether

the facts meet the appropriate legal standard in the given case (Citation omitted.) State

v. Curry, 95 Ohio App.3d 93, 96, 641 N.E.2d 1172 (8th Dist. 1994).

   {¶18}     Appellant specifically contends that the trial court erred by finding Officer

Cooke had reasonable suspicion to initiate a traffic stop on Appellant.

   {¶19}     In State v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204,

¶7, the State of Ohio Supreme Court stated the applicable legal standard that courts are

to apply in review of traffic stops:

             The Fourth Amendment to the United States Constitution and

    Section 14, Article I of the Ohio Constitution guarantee the right to be free

    from unreasonable search and seizures. State v. Orr (2001), 91 Ohio St.3d

    389, 391, 745 N.E.2d 1036. The United States Supreme Court has stated that

    a traffic stop is constitutionally valid if an officer has a reasonable and

    articulable suspicion that a motorist has committed, is committing, or is about

    to commit a crime. Delaware v. Prouse (1979), 440 U.S. 648, 663, 99 S.Ct.

    1391, 59 L.Ed.2d 660; Berkemer v. McCarty (1984), 468 U.S. 420, 439, 104

    S.Ct. 3138, 82 L.Ed.2d 317, quoting United States v. Brignoni-Ponce (1975),

    422 U.S. 873, 881, 95 S.Ct. 2574, 45 L.Ed.2d 607. Further, “[t]he propriety of

    an investigative stop by a police officer must be viewed in light of the totality
Delaware County, Case No. 19 CAC 11 0061                                                     6


    of the circumstances.” State v. Freeman (1980), 64 Ohio St.2d 291, 18

    O.O.3d 472, 414 N.E. 2d 1044, at paragraph one of the syllabus.

   {¶20}     Therefore, if an officer’s decision to stop a motorist for a criminal violation is

prompted by a reasonable and articulable suspicion considering all the circumstances,

then the stop is constitutionally valid.

   {¶21}     In State v. Wagner, 11th Dist. Portage No. 2010-P-0014, 2011-Ohio-772,

the prosecution presented no evidence at the suppression hearing as to why the officer

initiated the traffic stop. The prosecution did not call the responding officer, and the

witnesses the prosecution did call did not testify as to what the officer was told. Id. Since

the state presented no evidence that a dispatch regarding a traffic violation was issued

to the officer prior to conducting a stop of the defendant, no reasonable suspicion existed

for a stop on such grounds.

   {¶22}     In the case sub judice, Deputy Hartzler was the only witness to testify at the

suppression hearing. Deputy Hartzler did not testify that Officer Cooke heard the

dispatch, or why Officer Cooke initiated the traffic stop. Since Appellee presented no

evidence that Officer Cooke received the dispatch regarding the report of a suspected

impaired driver, no reasonable suspicion existed for a stop on these grounds.

    B. The tip provided to the Sherriff’s dispatcher lacked sufficient information
        to provide reasonable suspicion that Appellant was operating a motor
                    vehicle under the influence of drugs or alcohol

   {¶23}     In his second issue presented, Appellant argues the tip provided to the

Sherriff’s dispatcher lacked sufficient information to provide reasonable suspicion that

Appellant was operating a motor vehicle under the influence of drugs or alcohol.
Delaware County, Case No. 19 CAC 11 0061                                                7


    {¶24}       We decline to opine on the issue of the sufficiency of the information

provided to Sherriff’s dispatcher. This issue is moot in light of our disposition of

Appellant’s first issue.

    {¶25}       Appellant’s sole Assignment of Error is with merit.

    {¶26}       For the foregoing reasons, the judgment of the Municipal Court of Delaware

County, Ohio, is hereby reversed and remanded for further proceedings consistent with

this opinion.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.



JWW/br 1217